DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

IN THE CLAIMS:
The following changes to the claims have been authorized by applicant during a phone call on May 20, 2022:

Claim 2 is cancelled (the subject matter of claim 2 has been incorporated into independent claim 1). 
Replace Claim 1 as follows:
	-- A roll top backpack with a speaker device, wherein: a bag body of the roll top backpack is provided with a speaker device placement hole, the speaker device is arranged in the speaker device placement hole, and the speaker device is sealed with the speaker device placement hole, wherein the speaker device comprises an outer covering film, a fixing plate, a circuit board, a loudspeaker module, a bottom shell and a sealing cover; a waterproof loudspeaker and the circuit board are arranged on the fixing plate, the fixing plate is provided with an outer side and an inner side, the bottom shell is fixed on the inner side of the fixing plate, and the outer covering film covers the outer side of the fixing plate; and the sealing cover is covered [[on]]by the bottom shell and sealed with the outer covering film. --

	The amendment was made to further define the composition of the “speaker device” from claim 1. In light of the aforementioned examiners amendment, the current application effectively overcomes the prior art of record and enters a condition of allowance.

Replace “according to claim 2”, in Claim 3, Line 1, with:  -- according to claim 1 --   

Allowable Subject Matter
Claims 1, 3-7, and 9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, McClintock et al. (20090311928 A1) is considered the most relevant prior art of record. McClintock et al. teaches a life vest with an either removable or integrated two-way waterproof radio.
	However, unlike the present invention, McClintock et al. does not teach a roll top backpack with a speaker device, wherein: a bag body of the roll top backpack is provided with a speaker device placement hole, the speaker device is arranged in the speaker device placement hole, and the speaker device is sealed with the speaker device placement hole, wherein a fixing plate, a circuit board, a loudspeaker module, a bottom shell and a sealing cover; and an outer covering film, a fixing plate, a circuit board, a loudspeaker module, a bottom shell and a sealing cover; a waterproof loudspeaker and the circuit board are arranged on the fixing plate, the fixing plate is provided with an outer side and an inner side, the bottom shell is fixed on the inner side of the fixing plate, and the outer covering film covers the outer side of the fixing plate; and the sealing cover is covered by the bottom shell and sealed with the outer covering film.
	Since the prior art (e.g. McClintock et al.) a waterproof speaker assembly in a roll-top backpack lacking such features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733